STUDENT TRANSPORTATION INC. FORM 51-102F4 BUSINESS ACQUISITION REPORT Item 1 Identity of Company Name and Address of the Company Student Transportation Inc. (“ST Inc.”) 3349 Highway 138 Building B, Suite D Wall, New Jersey 07719 U.S.A. Executive Officer The following is the name and business telephone number of an executive officer of ST Inc. who is knowledgeable about the acquisition described in this report: Patrick J. Walker Chief Financial Officer (732) 280-4200 Item 2 Details of Acquisition Nature of Business Acquired On November 15, 2011, Student Transportation of America, Inc. (“STA”), a wholly-owned indirect subsidiary of ST Inc., completed its acquisition of all of the issued and outstanding shares (collectively, the “Shares”) of each of Dairyland Bus, Inc., Dairyland-Hamilton, Inc., Lakeland Area Bus Service, Inc. and Lakeside Buses of Wisconsin, Inc. (collectively, “Dairyland”) pursuant to an agreement (the “Agreement”) dated November 14, 2011 between STA and Coach USA, Inc. (“Coach USA”). Dairyland operates 700 school buses which provide home-to-school student transportation and complementary school charter services, servicing several Wisconsin school districts. Date of Acquisition November 15, 2011. Consideration STA acquired the Shares for an aggregate purchase price of US$47 million.The aggregate consideration was paid for by drawing down on ST Inc.’s credit facility with Harris, N.A., as agent. -2- 2.4 Effect on Financial Position Following the completion of the acquisition of Dairyland, ST Inc. replaced the members of the board of directors, the officers and certain senior management of Dairyland with directors, officers and other employees of ST Inc. and its affiliates. The effect of the acquisition of Dairyland on the assets and operations of ST Inc. are set out in detail in the pro forma financial statements attached hereto as Schedule “B”. ST Inc. does not have any plans or proposals for material changes in its business affairs or the affairs of Dairyland which may have a significant effect on the results of operations and financial position of ST Inc. Prior Valuations Not applicable. Parties to Transaction Each of Coach USA and Dairyland were at arm’s length to ST Inc. and STA.Therefore the acquisition did not involve an informed person, associate or affiliate of ST Inc. or STA under National Instrument 51-102 – Continuous Disclosure Obligations. Date of Report January 30, 2012. Item 3 Financial Statements The following financial statements are included as part of this report: (a) Dairyland financial statements (attached as Schedule “A”): · the combined financial statements of Dairyland for the fiscal year ended April 30, 2011 (audited) and April 30, 2010 (unaudited); and · the interim combined financial statements of Dairyland for the six month periods ended October 31, 2011 and October 31, 2010. (b) ST Inc. pro forma financial statements (attached as Schedule “B”): · the pro forma consolidated balance sheet of ST Inc. as at September 30, 2011; · the pro forma consolidated statement of operations of ST Inc. for the twelve months ended June 30, 2011; and · the pro forma consolidated statement of operations of ST Inc. for the three month period ended September 30, 2011. The auditors for Dairyland have given their consent to the inclusion of their audit report for the combined financial statements of Dairyland for the fiscal year ended April 30, 2011 and their review report for the combined financial statements of Dairyland for the -3- fiscal year ended April 30, 2010 and for the six month periods ended October 31, 2011 and October 31, 2010. SCHEDULE “A” DAIRYLAND FINANCIAL STATEMENTS See attached. Dairyland Group Combined Financial Report April 30, 2011 Dairyland Group Contents Report Letters 1-2 Combined Financial Statements Balance Sheet 3 Statement of Operations 4 Statement of Stockholder's Deficit 5 Statement of Cash Flows 6 Notes to Combined Financial Statements 7-15 Independent Auditor's Report To the Stockholder Dairyland Group We have audited the accompanying combined balance sheet of Dairyland Buses, Inc., Dairyland-Hamilton, Inc., Lakeland Area Bus Service, Inc., and Lakeside Buses of Wisconsin, Inc. (each a subsidiary of Coach USA, Inc., collectively referred to as the "Dairyland Group") as of April 30, 2011 and the related combined statements of operations, stockholder's deficit, and cash flows for the year then ended. These combined financial statements are the responsibility of the Dairyland Group's management. Our responsibility is to express an opinion on these combined financial statements based on our audit. We conducted our audit in accordance with auditing standards generally accepted in the United States of America. Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement.An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation.We believe that our audit provides a reasonable basis for our opinion. In our opinion, the combined financial statements referred to above present fairly, in all material respects, the combined financial position of the Dairyland Group at April 30, 2011 and the combined results of its operations and its cash flows for the year then ended, in conformity with accounting principles generally accepted in the United States of America. January 27, 2012 1 Independent Accountant's Review Report To the Stockholder Dairyland Group We have reviewed the accompanying combined balance sheet of Dairyland Buses, Inc., Dairyland-Hamilton, Inc., Lakeland Area Bus Service, Inc., and Lakeside Buses of Wisconsin, Inc.(each a subsidiary of Coach USA, Inc., collectively referred to as the "Dairyland Group") as of April 30, 2010 and the related combined statements of operations, stockholder's deficit, and cash flows for the year then ended. A review includes primarily applying analytical procedures to management's financial data and making inquiries of company management. A review is substantially less in scope than an audit, the objective of which is the expression of an opinion regarding the combined financial statements as a whole. Accordingly, we do not express such an opinion. The management of the Dairyland Group is responsible for the preparation and fair presentation of the financial statements in accordance with accounting principles generally accepted in the United States of America and for designing, implementing, and maintaining internal control relevant to the preparation and fair presentation of financial statements. Our responsibility is to conduct the review in accordance with Statements on Standards for Accounting and Review Services issued by the American Institute of Certified Public Accountants. Those standards require us to perform procedures to obtain limited assurance that there are no material modifications that should be made to the financial statements. We believe that the results of our procedures provide a reasonable basis for our report. Based on our review, we are not aware of any material modifications that should be made to the accompanying combined financial statements in order for them to be in conformity with accounting principles generally accepted in the United States of America. January 27, 2012 2 Dairyland Group Combined Balance Sheet April 30, 2011 April 30, 2010 (Unaudited) Assets Current Assets Cash $ $ Accounts receivable: Trade Other Inventory Prepaid expenses and other current assets: Prepaid expenses Deposits Deferred tax asset (Note 7) Total current assets Property and Equipment - Net(Note 2) Goodwill Prepaid Contract Extension Other Assets - Deferred tax asset (Note 7) Total assets $ $ Liabilities and Stockholder's Deficit Current Liabilities Bank overdraft $
